Title: To Thomas Jefferson from Edmond Charles Genet, 1 June 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Philadelphie le 1er. Juin 1793. l’an 2e. de la République Françhise.

Je viens d’etre informé, Monsieur, que deux officiers au service de la République française les Citoyens Gideon Henfield et John Singletary ont été arretés à bord du corsaire de la République franchise le Citoyen Genet, et conduits en prison. Le crime qu’on leur impute, le crime que mon ésprit ne peut concevoir et que ma plume se refuse presque à rapporter, c’est de servir la France et de deffendre avec ses enfans la cause commune et glorieuse de la liberté.
Ne connoissant pas de loi positive ni de traité qui interdise à des americains cette faculté et qui autorise des officiers de Police d’enlever arbitrairement des marins au service de France à bord de leurs navires, Je reclame votre intervention, Monsieur, et celle du President des Etats Unis pour obtenir l’elargissement immediat des officiers susmentionnes qui ont acquis par les sentimens qui les animent et par le fait de leur engagement, anterieur a tout acte à ce contraire, le droit de Citoyen français s’ils ont perdu celui de citoyens americains—je vous renouvelle, en meme tems, Monsieur, la requisition que Je vous ai faitte en faveur d’un autre officier français detenu pour la même cause et pour le même objet.

Genet

